Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.  

Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5. The method of claim 1 further comprising the converting the graph data into metric space data using a graph embedding process prior to the modeling the relationship between the graph attributes associated with the graph data and the at least one higher-level metric associated with the target activity.
12. The method of claim 8 further comprising converting the graph data into metric space data using a graph embedding process prior to modeling the relationship between the graph attributes associated with the graph data and the at least one higher-level metric associated with the target activity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kirti (US 2018/0375886) in view of Curbera (US 2011/0270853) in view of Federov (US 2013/0073568) and further in view of Morsi (US 2014/0071135).  
Regarding claim 1, Kirti discloses:
collecting data for a target activity relating to an actor or an object during normal operation of a cloud computing platform to generate a set of already-collected but not yet connected data and 
	Kirti [abstract] In various implementations, a security management and control system for monitoring and management of security for cloud services can include automated techniques for identifying the privileged users of a given cloud service. In various examples, the security management and control system can obtain activity logs from the cloud service, where the activity logs record actions performed by users of an organization in using the cloud service. In various examples, the security management and control system can identify actions in the activity logs that are privileged with respect to the cloud service. 

storing the set of the already-collected but not yet connected data in the at least one memory;
Kirti discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Curbera discloses: 
Curbera [0023] Graph generation may be performed by collecting one or more activity logs that are generated in the ordinary course of business as process steps are completed within various computerized platforms that tend to keep detailed activity logs. The collected activity logs may be automatically parsed to identify process steps and ascertain the character of 
Curbera [0026] FIG. 1 is a flow chart illustrating the generation of the above-identified observed business process graphs according to exemplary embodiments of the present invention. First, activity log files may be collected and parsed (Step S11). Collection of the activity log files may include retrieving stored activity log files from one or more computerized systems that are involved in the execution of the given business process under evaluation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirti to obtain above limitation based on the teachings of Curbera for the purpose of graph generation by collecting one or more activity logs that are generated in the ordinary course of business.  

Examiner Note: The above is interpreted per specification paragraphs 59 and 100:
[0059] Collector 420 may include instructions, libraries, API, and other code configured to collect and manage all of this data, which may be referred to as already-connected but not yet connected data. Such data may include any of the data collected in activity logs 214, diagnostic logs 230, and application logs 232 associated with monitoring of applications and services in the cloud infrastructure. Such data may further include activity logs 254 and diagnostic logs 260 associated with resources being monitored in the cloud infrastructure. Without limitation, such data may include application event logs, clickstream data, social network interactions related data, e-commerce transactions related data, search engine related data, or any other data that may be collected during normal operations of the cloud infrastructure, services, and applications.
collecting the data for the target activity may comprise collecting application logs related data, activity logs related data, and streaming data related to the actor or the object during the normal operation of the cloud computing platform.

using the at least one processor, extracting at least one of a first set of actor-related data, a second set of object-related data, and a third set of temporal data from the set of the already-collected but not yet connected data representative of a unit-level contribution to the target activity; 
Kirti discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Federov discloses:  
	Federov claim 8, The method of claim 6, wherein receiving graph data including information about the graph actions performed on graph objects by users of a social networking system further comprises: requesting action logs from external systems, each action log including graph objects and graph actions that capture user interactions on the external systems; and extracting contextual information about the user interactions on the external systems from the action logs, the contextual information including time duration of the user interactions and domains of the external systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirti to obtain above limitation based on the teachings of Federov for the purpose of receiving graph data including information about the graph actions performed on graph objects by users of a social networking system.

using the at least one processor, generating graph data for at least one graph having a plurality of nodes and a plurality of edges using the set of the already-collected but not yet connected data, 

	Federov [0003] Useful social information may be maintained conceptually in a "social graph" of nodes interconnected by edges. Each nod in the social graph represents something that can act on and/or be acted upon by another node.  Common examples of nodes include users, non-person entities, content items, groups, events, locations, messages, concepts, and any other things that can be represented by an object in a social networking system. An edge between two nodes in the social graph represents a particular kind of connection between the two nodes resulting from an action that was performed by one of the nodes on the other node.  

and wherein an attribute associated with each of the plurality of edges corresponds to a measurement associated with the target activity during a temporal dimension of interest; and 
Federov claim 8, The method of claim 6, wherein receiving graph data including information about the graph actions performed on graph objects by users of a social networking system further comprises: requesting action logs from external systems, each action log including graph objects and graph actions that capture user interactions on the external systems; and extracting contextual information about the user interactions on the external systems from the action logs, the contextual information including time duration of the user interactions and domains of the external systems.

using the at least one processor, modeling a relationship between graph attributes associated with the graph data and at least one higher- level metric associated with the target activity.
Kirti discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Morsi discloses:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirti to obtain above limitation based on the teachings of Morsi for the purpose of including in the activity graph nodes representing entities (or versions thereof) interconnected by edges representing relationships (or versions thereof) between those entities.

Examiner Note: The above is interpreted per specification paragraph [0070]
Specification [0070] The higher-level metrics may include any metrics that provide insights related to target activity. As an example, the higher-level metrics may include scale metrics, stickiness metrics, and attrition metrics. Without limitation, scale metrics may include daily active users (DAU), weekly active users (WAU), or monthly active users (MAU). Stickiness metrics may include ratios of scale metrics to show how often users return to the service; for example, a DAU/MAU ratio of 0.25 can be interpreted as users engaging with the service on one .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kirti, Curbera, Federov and Morsi and further in view of Hoshino (US 2005/0220039) and further in view of Bloomquist (US 2019/0028534). 
Regarding claim 2, the combination of Kirti, Curbera, Federov and Morsi discloses the elements of the claimed invention as noted but does not disclose wherein the collecting the data for the target activity comprises collecting application logs related data.  However, Hoshino discloses: 
	Hoshino [0088] Having received the AP connection request packet 110, the application server 40-1 immediately returns an AP connection response packet 112 to the SIP server 10 without executing user authentication and service authorization and starts processing for collecting application log information for the connection requester user ID "client1" (113).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kirti, Curbera, Federov and Morsi to obtain above limitation based on the teachings of Hoshino for the purpose of starting processing for collecting application log information for the connection requestor, i.e., client 1. 

activity related data, 
	Curbera [0023] Graph generation may be fully automated so that actual performance of a business process may be represented in a straightforward and intuitive manner without 

Furthermore, the combination of Kirti, Curbera, Federov and Morsi discloses the elements of the claimed invention as noted but does not disclose streaming data related to the actor or the object during the normal operation of the cloud computing platform.  However, Bloomquist discloses:
	Bloomquist [0063] Streaming data module 140 includes real-time data (e.g. streaming data feeds) from intra- cloud and/or third part streaming data sources (e.g. weather sensors, seismic sensors, streaming data collection systems, GPS, RFID, towers, HUMINT, SIGINT, ELINT, FMV, AIS inputs, TFR inputs, air, rail, and/or vehicular traffic data sources, real-time market data sources, social media, proprietary customer streaming data sources, etc.) associated with a user (e.g. based on an organization's subscription to the cloud 100 for the particular organization, portion of the organization, project, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kirti, Curbera, Federov and Morsi to obtain above limitation based on the teachings of Bloomquist for the purpose of streaming data related to a user to the cloud.  

s 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kirti, Curbera, Federov and Morsi and further in view of Delwood (US 2017/0357566). 
Regarding claim 3, the combination of Kirti, Curbera, Federov and Morsi discloses the elements of the claimd invention as noted but does not disclose wherein the modeling a relationship between graph attributes associated with the graph data and the at least one higher-level metric associated with the target activity comprises using supervised learning to infer a relationship between at least one attribute associated with the at least one graph and the at least one higher-level metric.  However, Delwood discloses:
	Delwood [0053] Accordingly, the system may determine an appropriate size of the graph to avoid having to scale the graph (e.g. make objects smaller) in order to accommodate the progressive disclosure. In an embodiment, the system may also filter the initial subset of the set of objects based on a set of filtering criteria. For example, the filtering criteria may include a type of object, a size of object, and other criteria.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kirti, Curbera, Federov and Morsi to obtain above limitation based on the teachings of Delwood for the purpose of determining an appropriate size of a graph.  

Regarding claim 4, the combination of Kirti, Curbera, Federov, Morsi and Delwood discloses 
wherein the at least one attribute is selected from a group comprising a size of the at least one graph, a radius of the at least one graph, a diameter of the at least one graph, a centrality related measure associated with each of nodes of the at least one graph, a connectivity measure associated with the at least one graph, a clustering measure associated with the at least one graph, 
Delwood [0053] Accordingly, the system may determine an appropriate size of the graph to avoid having to scale the graph (e.g. make objects smaller) in order to accommodate the progressive disclosure. In an embodiment, the system may also filter the initial subset of the set of objects based on a set of filtering criteria. For example, the filtering criteria may include a type of object, a size of object, and other criteria.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kirti, Curbera, Federov and Morsi and further in view of Beck (US 2005/0027666).   
Regarding claim 6, the combination of Kirti, Curbera, Federov and Morsi discloses the elements of the claimed invention as noted but does not disclose wherein the already-collected but not yet connected data comprises search query data collected by a search engine during a normal operation of the search engine.  However, Beck discloses:
	Beck [0053] In certain embodiments, the interactive online research system 20 can be layered on top of a traditional search engine. The system 20 may be integrated, for example, via the mapping system 32 where the keywords associated with an answer identifier are retrieved within the database 34, and electronically passed to the traditional search engine. The traditional search engine initiates a search based on the supplied keyword (including keyword combinations) and the results are integrated back into a unique window of the Web property 30 to display the results. This solution is another way to provide both sponsored and non-sponsored results as with the normal operation of a traditional search engine.  
.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kirti, Curbera, Federov and Morsi and further in view of Saar (US 2016/0072748). 
Regarding claim 7, the combination of Kirti, Curbera, Federov and Morsi discloses the elements of the claimed invention as noted but does not disclose wherein the already-collected but not yet connected data comprises at least one of a first log comprising records representing indicia of email interactions among a first set of actors collected during a normal operation of an email service or a second log comprising records representing indicia of messaging interactions among a second set of actors during a normal operation of a collaboration application or a messaging application.  However, Saar discloses:
	Saar claim 16: wherein the messaging application further performs the following task
; querying the graph database for each object to calculate number of users which received the respective object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kirti, Curbera, Federov and Morsi to obtain above limitation based on the teachings of Saar for the purpose of calculating the number of users which received the respective object.  

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirti in view of Curbera in view of Federov and further in view of Morsi.  

collecting data for a target activity relating to an actor or an object to generate a set of already-collected but not yet connected data and 
Kirti [abstract] In various implementations, a security management and control system for monitoring and management of security for cloud services can include automated techniques for identifying the privileged users of a given cloud service. In various examples, the security management and control system can obtain activity logs from the cloud service, where the activity logs record actions performed by users of an organization in using the cloud service. In various examples, the security management and control system can identify actions in the activity logs that are privileged with respect to the cloud service. 

storing the set of the already-collected but not yet connected data in the at least one memory;
Kirti discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Curbera discloses:
Curbera [0026] FIG. 1 is a flow chart illustrating the generation of the above-identified observed business process graphs according to exemplary embodiments of the present invention. First, activity log files may be collected and parsed (Step S11). Collection of the activity log files may include retrieving sored activity log files from one or more computerized systems that are involved in the execution of the given business process under evaluation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirti to obtain above limitation based on the teachings of 
Examiner Note: The above is interpreted per specification paragraphs 59 and 100:
[0059] Collector 420 may include instructions, libraries, API, and other code configured to collect and manage all of this data, which may be referred to as already-connected but not yet connected data. Such data may include any of the data collected in activity logs 214, diagnostic logs 230, and application logs 232 associated with monitoring of applications and services in the cloud infrastructure. Such data may further include activity logs 254 and diagnostic logs 260 associated with resources being monitored in the cloud infrastructure. Without limitation, such data may include application event logs, clickstream data, social network interactions related data, e-commerce transactions related data, search engine related data, or any other data that may be collected during normal operations of the cloud infrastructure, services, and applications.
[0100] The collecting the data for the target activity may comprise collecting application logs related data, activity logs related data, and streaming data related to the actor or the object during the normal operation of the cloud computing platform.

using the at least one processor, extracting a set of actor-related data from the set of the already-collected but not yet connected data representative of a unit-level contribution to the target activity;
Kirti discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Federov discloses:  
	Federov claim 8, The method of claim 6, wherein receiving graph data including information about the graph actions performed on graph objects by users of a social networking 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirti to obtain above limitation based on the teachings of Federov for the purpose of receiving graph data including information about the graph actions performed on graph objects by users of a social networking system.

using the at least one processor, generating graph data for at least one graph having a plurality of nodes and a plurality of edges using the set of the already-collected but not yet connected data, wherein each of the plurality of nodes corresponds to the actor, 
	Federov [0003] Useful social information may be maintained conceptually in a "social graph" of nodes interconnected by edges. Each node in the social graph represents something that can act on and/or be acted upon by another node.  Common examples of nodes include users, non-person entities, content items, groups, events, locations, messages, concepts, and any other things that can be represented by an object in a social networking system. An edge between two nodes in the social graph represents a particular kind of connection between the two nodes resulting from an action that was performed by one of the nodes on the other node.  

and wherein an attribute associated with each of the plurality of edges corresponds to a measurement associated with the target activity during a temporal dimension of interest; and


using the at least one processor, modeling a relationship between graph attributes associated with the graph data and at least one higher- level metric associated with the target activity.
Kirti discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Morsi discloses:
Morsi abstract Systems and processes for managing data in a data warehouse using an activity graph are described. The activity graph may include nodes representing entities (or versions thereof) interconnected by edges representing relationships (or versions thereof) between those entities. The nodes representing versions of an entity may be captured as a directed acyclic graph (DAG). New nodes and edges may be added to the activity graph as new entities and relationships are formed. As changes are made to an entity or relationship, new nodes or edges representing new versions of the entity or relationship may be created and added to the activity graph based on the entity's or relationship's tracking type. Existing nodes and edges may be removed from the activity based on data retention rules and/or data decay rules. In some examples, nodes and edges may be summarized by collapsing multiple nodes or multiple edges into a single node or edge.

Examiner Note: The above is interpreted per specification paragraph [0070]
Specification [0070] The higher -level metrics may include any metrics that provide insights related to target activity. As an example, the higher-level metrics may include scale metrics, stickiness metrics, and attrition metrics. Without limitation, scale metrics may include daily active users (DAU), weekly active users (WAU), or monthly active users (MAU). Stickiness metrics may include ratios of scale metrics to show how often users return to the service; for example, a DAU/MAU ratio of 0.25 can be interpreted as users engaging with the service on one day out of four on average. Attrition metrics may include user retention percentages over various time periods (e.g., Day 1, Day 2, Week 1). In one example, higher-level metrics may refer to any metrics that specifically relate to a target activity and are not simply first order measurements associated with a graph.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kirti, Curbera, Federov and Morsi and further in view of Hoshino and further in view of Bloomquist. 
Regarding claim 9, the combination of Kirti, Curbera, Federov and Morsi discloses the elements of the claimed invention as noted but does not disclose wherein the collecting the data for the target activity comprises collecting application logs related data.  However, Hoshino discloses: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kirti, Curbera, Federov and Morsi to obtain above limitation based on the teachings of Hoshino for the purpose of starting processing for collecting application log information for the connection requestor, i.e., client 1. 

activity related data, 
	Curbera [0023] Graph generation may be fully automated so that actual performance of a business process may be represented in a straightforward and intuitive manner without consuming significant organizational resources. Graph generation may be performed by collecting one or more activity logs that are generated in the ordinary course of business as process steps are completed within various computerized platforms that tend to keep detailed activity logs. The collected activity logs may be automatically parsed to identify process steps and ascertain the character of workflow from one process step to the next. It is this information that may be used to generate the graph.

Furthermore, the combination of Kirti, Curbera, Federov and Morsi discloses the elements of the claimed invention as noted but does not disclose streaming data related to the actor or the object during the normal operation of the cloud computing platform.  However, Bloomquist discloses:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kirti, Curbera, Federov and Morsi to obtain above limitation based on the teachings of Bloomquist for the purpose of streaming data related to a user to the cloud.  

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kirti, Curbera, Federov and Morsi and further in view of Delwood (US 2017/0357566). 
Regarding claim 10, the combination of Kirti, Curbera, Federov and Morsi discloses the elements of the claimd invention as noted but does not disclose wherein the modeling a relationship between graph attributes associated with the graph data and the at least one higher-level metric associated with the target activity comprises using supervised learning to infer a relationship between at least one attribute associated with the at least one graph and the at least one higher-level metric.  However, Delwood discloses:
	Delwood [0053] Accordingly, the system may determine an appropriate size of the graph to avoid having to scale the graph (e.g. make objects smaller) in order to accommodate the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kirti, Curbera, Federov and Morsi to obtain above limitation based on the teachings of Delwood for the purpose of determining an appropriate size of a graph.  

Regarding claim 11, the combination of Kirti, Curbera, Federov, Morsi and Delwood discloses 
wherein the at least one attribute is selected from a group comprising a size of the at least one graph, a radius of the at least one graph, a diameter of the at least one graph, a centrality related measure associated with each of nodes of the at least one graph, a connectivity measure associated with the at least one graph, a clustering measure associated with the at least one graph, a density measure associated with the at least one graph, and a dynamic measure associated with the at least one graph.
Delwood [0053] Accordingly, the system may determine an appropriate size of the graph to avoid having to scale the graph (e.g. make objects smaller) in order to accommodate the progressive disclosure. In an embodiment, the system may also filter the initial subset of the set of objects based on a set of filtering criteria. For example, the filtering criteria may include a type of object, a size of object, and other criteria.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kirti, Curbera, Federov and Morsi and further in view of Beck.   

	Beck [0053] In certain embodiments, the interactive online research system 20 can be layered on top of a traditional search engine. The system 20 may be integrated, for example, via the mapping system 32 where the keywords associated with an answer identifier are retrieved within the database 34, and electronically passed to the traditional search engine. The traditional search engine initiates a search based on the supplied keyword (including keyword combinations) and the results are integrated back into a unique window of the Web property 30 to display the results. This solution is another way to provide both sponsored and non-sponsored results as with the normal operation of a traditional search engine.  .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kirti, Curbera, Federov and Morsi to obtain above limitation based on the teachings of Beck for the purpose of obtaining search results from a search engine which is well-known and expected in search technology.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kirti, Curbera, Federov and Morsi and further in view of Saar. 
Regarding claim 14, the combination of Kirti, Curbera, Federov and Morsi discloses the elements of the claimed invention as noted but does not disclose wherein the already-collected but not yet connected data comprises at least one of a first log comprising records representing indicia of email interactions among a first set of actors collected during a normal operation of an 
	Saar claim 16: wherein the messaging application  further performs the following task: querying the graph database for each object to calculate number of users which received the respective object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kirti, Curbera, Federov and Morsi to obtain above limitation based on the teachings of Saar for the purpose of calculating the number of users which received the respective object.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirti in view of Curbera in view of Federov and further in view of Morsi.  
Regarding claim 15, Kirti discloses:
instructions configured to, when executed by the at least one processor, 
	Kirti [0055] 

collect data for a target activity relating to an actor or an object to generate a set of already-collected but not yet connected data and 
Kirti [abstract] In various implementations, a security management and control system for monitoring and management of security for cloud services can include automated techniques for identifying the privileged users of a given cloud service. In various examples, the security management and control system can obtain activity logs from the cloud service, where the 

storing the set of the already-collected but not yet connected data in the at least one memory; 
Kirti discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Curbera discloses: 
Curbera [0023] Graph generation may be performed by collecting one or more activity logs that are generated in the ordinary course of business as process steps are completed within various computerized platforms that tend to keep detailed activity logs. The collected activity logs may be automatically parsed to identify process steps and ascertain the character of workflow from one process step to the next. It is this information that may be used to generate the graph.
Curbera [0026] FIG. 1 is a flow chart illustrating the generation of the above-identified observed business process graphs according to exemplary embodiments of the present invention. First, activity log files may be collected and parsed (Step S11). Collection of the activity log files may include retrieving stored activity log files from one or more computerized systems that are involved in the execution of the given business process under evaluation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirti to obtain above limitation based on the teachings of Curbera for the purpose of graph generation by collecting one or more activity logs that are generated in the ordinary course of business.
Examiner Note: The above is interpreted per specification paragraphs 59 and 100:

[0100] The collecting the data for the target activity may comprise collecting application logs related data, activity logs related data, and streaming data related to the actor or the object during the normal operation of the cloud computing platform.

instructions configured to, when executed by the at least one processor, extract a set of actor-related data from the set of the already-collected but not yet connected data representative of a unit-level contribution to the target activity; 
Kirti discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Federov discloses:  
	Federov claim 8, The method of claim 6, wherein receiving graph data including information about the graph actions performed on graph objects by users of a social networking system further comprises: requesting action logs from external systems, each action log including graph objects and graph actions that capture user interactions on the external systems; and extracting contextual information about the user interactions on the external systems from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirti to obtain above limitation based on the teachings of Federov for the purpose of receiving graph data including information about the graph actions performed on graph objects by users of a social networking system.

instructions configured to, when executed by the at least one processor, generate graph data for at least one graph having a plurality of nodes and a plurality of edges using the set of the already-collected but not yet connected data, wherein each of the plurality of nodes corresponds to the actor, 
Federov [0003] Useful social information may be maintained conceptually in a "social graph" of nodes interconnected by edges. Each node in the social graph represents something that can act on and/or be acted upon by another node.  Common examples of nodes include users, non-person entities, content items, groups, events, locations, messages, concepts, and any other things that can be represented by an object in a social networking system. An edge between two nodes in the social graph represents a particular kind of connection between the two nodes resulting from an action that was performed by one of the nodes on the other node.  

and wherein an attribute associated with each of the plurality of edges corresponds to a measurement associated with the target activity during a temporal dimension of interest; and
Federov claim 8, The method of claim 6, wherein receiving graph data including information about the graph actions performed on graph objects by users of a social networking 

instructions configured to, when executed by the at least one processor, model a relationship between graph attributes associated with the graph data and at least one higher-level metric associated with the target activity.
Kirti discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Morsi discloses:
Morsi abstract Systems and processes for managing data in a data warehouse using an activity graph are described. The activity graph may include nodes representing entities (or versions thereof) interconnected by edges representing relationships (or versions thereof) between those entities. The nodes representing versions of an entity may be captured as a directed acyclic graph (DAG). New nodes and edges may be added to the activity graph as new entities and relationships are formed. As changes are made to an entity or relationship, new nodes or edges representing new versions of the entity or relationship may be created and added to the activity graph based on the entity's or relationship's tracking type. Existing nodes and edges may be removed from the activity based on data retention rules rules and/or data decay rules. In some examples, nodes and edges may be summarized by collapsing multiple nodes or multiple edges into a single node or edge.

Examiner Note: The above is interpreted per specification paragraph [0070]
Specification [0070] The higher-level metrics may include any metrics that provide insights related to target activity. As an example, the higher-level metrics may include scale metrics, stickiness metrics, and attrition metrics. Without limitation, scale metrics may include daily active users (DAU), weekly active users (WAU), or monthly active users (MAU). Stickiness metrics may include ratios of scale metrics to show how often users return to the service; for example, a DAU/MAU ratio of 0.25 can be interpreted as users engaging with the service on one day out of four on average. Attrition metrics may include user retention percentages over various time periods (e.g., Day 1, Day 2, Week 1). In one example, higher-level metrics may refer to any metrics that specifically relate to a target activity and are not simply first order measurements associated with a graph.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kirti, Curbera, Federov and Morsi and further in view of Hoshino and further in view of Bloomquist. 
Regarding claim 16, the combination of Kirti, Curbera, Federov and Morsi discloses the elements of the claimed invention as noted but does not disclose wherein the instructions configured to collect the data for the target activity further comprises instructions configured to collect applications logs related data.  However, Hoshino discloses: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kirti, Curbera, Federov and Morsi to obtain above limitation based on the teachings of Hoshino for the purpose of starting processing for collecting application log information for the connection requestor, i.e., client 1. 

activity logs related data, 
	Curbera [0023] Graph generation may be fully automated so that actual performance of a business process may be represented in a straightforward and intuitive manner without consuming significant organizational resources. Graph generation may be performed by collecting one or more activity logs that are generated in the ordinary course of business as process steps are completed within various computerized platforms that tend to keep detailed activity logs. The collected activity logs may be automatically parsed to identify process steps and ascertain the character of workflow from one process step to the next. It is this information that may be used to generate the graph.

Furthermore, the combination of Kirti, Curbera, Federov and Morsi discloses the elements of the claimed invention as noted but does not disclose streaming data related to the actor or the object during the normal operation of the cloud computing platform.  However, Bloomquist discloses:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kirti, Curbera, Federov and Morsi to obtain above limitation based on the teachings of Bloomquist for the purpose of streaming data related to a user to the cloud.  

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kirti, Curbera, Federov and Morsi and further in view of Delwood. 
Regarding claim 17, the combination of Kirti, Curbera, Federov and Morsi discloses the elements of the claimd invention as noted but does not disclose wherein the instructions configured to model the relationship between the graph attributes associated with the graph data and at least one higher-level metric associated with the target activity comprise supervised learning instructions configured to infer a relationship between at least one attribute associated with the at least one graph and the at least one higher-level metric.
However, Delwood discloses:
	Delwood [0053] Accordingly, the system may determine an appropriate size of the graph to avoid having to scale the graph (e.g. make objects smaller) in order to accommodate the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kirti, Curbera, Federov and Morsi to obtain above limitation based on the teachings of Delwood for the purpose of determining an appropriate size of a graph.  

Regarding claim 18 the combination of Kirti, Curbera, Federov, Morsi and Delwood discloses 
wherein the at least one attribute is selected from a group comprising a size of the at least one graph, a radius of the at least one graph, a diameter of the at least one graph, a centrality related measure associated with each of nodes of the at least one graph, a connectivity measure associated with the at least one graph, a clustering measure associated with the at least one graph, a density measure associated with the at least one graph, and a dynamic measure associated with the at least one graph.
Delwood [0053] Accordingly, the system may determine an appropriate size of the graph to avoid having to scale the graph (e.g. make objects smaller) in order to accommodate the progressive disclosure. In an embodiment, the system may also filter the initial subset of the set of objects based on a set of filtering criteria. For example, the filtering criteria may include a type of object, a size of object, and other criteria.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kirti, Curbera, Federov and Morsi and further in view of Beck (US 2004/0027666).   

	Beck [0053] In certain embodiments, the interactive online research system 20 can be layered on top of a traditional search engine. The system 20 may be integrated, for example, via the mapping system 32 where the keywords associated with an answer identifier are retrieved within the database 34, and electronically passed to the traditional search engine. The traditional search engine initiates a search based on the supplied keyword (including keyword combinations) and the results are integrated back into a unique window of the Web property 30 to display the results. This solution is another way to provide both sponsored and non-sponsored results as with the normal operation of a traditional search engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kirti, Curbera, Federov and Morsi to obtain above limitation based on the teachings of Beck for the purpose of obtaining search results from a search engine which is well-known and expected in search technology.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kirti, Curbera, Federov and Morsi and further in view of Saar. 
Regarding claim 20, the combination of Kirti, Curbera, Federov and Morsi discloses the elements of the claimed invention as noted but does not disclose wherein the already-collected but not yet connected data comprises at least one of a first log comprising records representing 
However, Saar discloses:
	Saar claim 16: wherein the messaging application further performs the following task: querying the graph database for each object to calculate number of users which received the respective object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kirti, Curbera, Federov and Morsi to obtain above limitation based on the teachings of Saar for the purpose of calculating the number of users which received the respective object.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161